Citation Nr: 0909484	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the April 2007 reduction in the Veteran's disability 
rating for degenerative disc disease of the lumbosacral spine 
from 40 percent to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
January 1991, and from December 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the Veteran's disability rating for his 
degenerative disc disease of the lumbosacral spine from 40 
percent to 20 percent.  The Veteran subsequently initiated 
and perfected an appeal of this rating determination.  In 
December 2008, he and his spouse testified via 
videoconference before the undersigned Acting Veterans Law 
Judge.  


FINDINGS OF FACT

1.  By rating action in March 2007, the RO proposed to reduce 
the Veteran's disability rating for his degenerative disc 
disease of the lumbosacral spine from 40 percent to 20 
percent.  

2.  By rating action in April 2007, the RO reduced the 
Veteran's disability rating for his degenerative disc disease 
of the lumbosacral spine from 40 percent to 20 percent, 
effective July 1, 2007.  

3.  The RO failed to afford the Veteran the full 60 days to 
respond to the March 2007 proposed reduction before issuing 
the April 2007 final rating action.  


CONCLUSION OF LAW

The April 2007 rating decision which reduced the Veteran's 
disability rating for degenerative disc disease of the 
lumbosacral spine from 40 percent to 20 percent is void ab 
initio, and his 40 percent rating for this disability is 
restored.  38 C.F.R. § 3.105(e) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks restoration of a 40 percent disability 
rating for his degenerative disc disease of the lumbosacral 
spine, which was, within an April 2007 rating decision, 
reduced to 20 percent effective July 1, 2007.  Generally, a 
disability rating may be reduced if material improvement is 
demonstrated with the rated disability.  38 C.F.R. § 3.344 
(2008).  However, prior to any reduction in a veteran's 
disability rating, VA is required to comply with relevant 
regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  See generally 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13 (2008); see also Brown v. Brown, 5 Vet. App. 
413, 420 (1993).  Among these procedural requirements, the 
Veteran must be afforded at least 60 days notice and the 
opportunity to submit additional evidence to refute the 
proposed rating.  38 C.F.R. § 3.105(e) (2008).  

In the present case, the Board notes the Veteran was afforded 
proper notice of the proposed reduction within a rating 
decision issued March 29, 2007, and mailed to him the next 
day.  The Veteran was also notified that he had 60 days to 
submit additional evidence in opposition to the proposed 
reduction.  The Board finds the Veteran was afforded proper 
notice of the proposed reduction, and the Veteran did in fact 
submit an April 5, 2007 statement in opposition which 
indicated additional VA outpatient treatment records were 
available.  Those records were obtained and reviewed by the 
RO.  However, the RO then proceeded to issue a final rating 
action dated April 27, 2007 and mailed to the Veteran April 
30, 2007, which stated his disability rating would be reduced 
effective July 1, 2007.  The Board finds this final rating 
action was issued prematurely, as the Veteran had, pursuant 
to 38 C.F.R. § 3.105(e), 60 days to respond to the March 2007 
proposed rating action.  While the Veteran did in fact point 
VA to additional evidence, he nevertheless still retained the 
remainder of the 60 day period to submit still more evidence 
and/or argument regarding this issue.  As the RO issued the 
April 2007 final action less than 60 days after the March 
2007 notice, the Board finds the reduction to be void ab 
initio ("void from the beginning"), and the Veteran's 40 
percent rating must be restored.  

With respect to the Veteran's appeal, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the issue on appeal.  


ORDER

As the April 2007 reduction of the 40 percent rating for 
degenerative disc disease of the lumbosacral spine was in 
error, restoration of the 40 percent rating for this 
disability, effective July 1, 2007, is granted.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


